DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Jr. et al. (US 2019/0250025; “Dixon”) in view of Dantus et al. (US 2017/0122855; “Dantus”) and Donnelly et al. (WO 2017/191457; “Donnelly”).

Regarding claim 1, Dixon discloses in figures 1-10 a packaging box (110) (¶[0033]), comprising: a plurality of packaging cardboards (sides and flaps of box 110) that are combined into the packaging box (110) (¶ [0048]), wherein at least one packaging cardboard (see e.g. figure 6) of the plurality of packaging cardboards comprises a surface paper (505), a backing paper (507), at least one layer of a core paper (506) (¶ [0076]), wherein the at least one layer of the core paper (506) is disposed between the surface paper (505) and the backing paper (507) (see figure 6).
Dixon discloses in figure 6 a force detecting member (510A) wherein the at least one force detecting member (510A) is configured to measure a strength value of a force when the packaging cardboard (505, 506, 507) is subjected to the force (figure 5, ¶¶ [0071]-[0072]).
Dixon’s force detecting member is for measuring the weight of the contents in the container, i.e. internal force.  However, Dixon also suggests that the container can contain other types of sensors (¶ [0084]) and specifically suggests sensors for indicating tampering associated with the container (¶ [0036]).
In the same field of endeavor, Dantus teaches in figures 1-3 and 8 an external  force detecting member (10) (¶ [0030]) wherein the at least one external force detecting member (10) is configured to measure a strength value of an external force when the packaging cardboard is subjected to the external force (figure 8, shock-detection substrate is attached to a cardboard box (400), ¶ [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Dantus’ external force detecting member in Dixon’s container for the purpose of detecting damage or tampering resulting from an impact (¶ [0059]).
Dantus further teaches wherein the at least one external force detecting member includes a plurality of liquids (¶¶ [0030], [0036], see figure 1) wherein each liquid (e.g. 30, 130, 230) in the plurality of liquids (30, 130, 230) is provided with a liquid of one color different from that of other liquids, and has a bearing strength different from that of other liquids (¶¶ [0044]-[0045]) and wherein the at least one liquid layer is configured to indicate the strength value of the external force through a box color presented on the packaging cardboard by a liquid that flows out from a broken liquid layer when the packaging cardboard is subjected to the external force (see figure 8, ¶ [0059]).  
Dantus teaches the liquids of different colors and different bearing strengths are either homogeneously dispersed in a single layer or separated into single layers that are located in different areas (see figures 4 and 5) and is silent to the liquids making up multiple layers.
However, Donnelly generally teaches a pressure indicator composed of a plurality of liquid layers of different colors and bearing strengths (page 23, line 12 through page 24, line 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to layer Dantus’ liquids of varying colors and bearing strengths as taught by Donnelly for the purpose of having a more compact sensor that give a more accurate, localized reading of which pressure is experienced where on the package.
Dantus is silent to the liquid layer is disposed between the surface paper and the backing paper.
However, Dixon does suggest placing a pressure sensor and/or sensor components between the surface paper and the backing paper (¶[0061]; “all or some of the components may be embedded within the material (e.g. cardboard) that makes up the structure of the container”).
Given that there are a limited number of placements/configurations for Dantus’ external force detection member and Dixon suggests the placement of sensing components embedded with the container cardboard, it would be obvious to try placing Dantus’ external force detection member between the surface paper and the backing paper of Dixon for the purpose of making the removal of the detector prior to tampering impossible. Courts have ruled choosing from a finite number of identified, predictable solutions, i.e. sensor placement, with a reasonable expectation of success is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Dixon discloses the configuration of when the packaging cardboard comprises multiple layers of the core paper, the multiple layers of the core paper are sequentially disposed between the surface paper and the backing paper, (see ¶ [0048], container is carboard, and ¶ [0058], carboard plate disposed over the pressure sensor) and the at least one force detection member is disposed between the multiple layers of the core paper.  
Dantus and Donnelly teach the multiple liquid layer external force sensor.  
Given the combined teachings of Dixon, Dantus, and Donnelly, placing Dantus’ liquid layer between a carboard plate and the carboard of the container would be obvious to one having ordinary skill in the art in order to distribute the external force among more than one area so the user can get an accurate sense of the affected area of the box receiving the force (¶ [0058]).

Regarding claim 5, Dixon discloses both the configuration of when the packaging cardboard comprises only one layer of the core paper, the at least one force detection member and the liquid layer is disposed between the one layer of the core paper and one of the surface paper and the backing paper (¶[0061]; “all or some of the components may be embedded within the material (e.g. cardboard) that makes up the structure of the container”).
Given that there are a limited number of placements/configurations for Dantus’ external force detection member as modified by Donnelly and Dixon suggests the placement of sensing components embedded with the container cardboard, it would be obvious to try placing Dantus’ external force detection member between the surface paper and the backing paper of Dixon for the purpose of making the removal of the detector prior to tampering impossible. Courts have ruled choosing from a finite number of identified, predictable solutions, i.e. sensor placement, with a reasonable expectation of success is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
Dixon also discloses the configuration of when the packaging cardboard comprises multiple layers of the core paper, the multiple layers of the core paper are sequentially disposed between the surface paper and the backing paper, (see ¶ [0048], container is carboard, and ¶ [0058], cardboard plate disposed over the pressure sensor) and the at least one force detection member is disposed between the multiple layers of the core paper.  
Dantus and Donnelly teach the multiple liquid layer external force sensor.  
Given the combined teachings of Dixon, Dantus, and Donnelly, placing Dantus’ liquid layer between a carboard plate and the carboard of the container would be obvious to one having ordinary skill in the art in order to distribute the external force among more than one area so the user can get an accurate sense of the affected area of the box receiving the force (¶ [0058]).

Regarding claim 21, Dixon and Dantus disclose all the limitations of claim 1 on which this claim depends. 
Dixon discloses at least one force detecting member further includes at least one pressure sensor (510A) that is disposed between the surface paper and the at least one layer of the core paper (¶ [0061]), and wherein the at least one pressure sensor (510A) is configured to measure the strength value of the external force when the packaging cardboard is subjected to the force (¶ [0071]).
Dixon’s force detecting member is for measuring the weight of the contents in the contains, i.e. internal force.  However, Dixon also suggests that the container can contain other types of sensors (¶ [0084]) and specifically suggests sensors for indicating tampering associated with the container (¶ [0036]).
Dantus teaches measuring an external force on a cardboard container (400) (¶ [0059]).
Given the combined teachings of Dixon, Dantus, and Donnelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a pressure sensor as taught by Dixon as an external force as taught by Dantus to measure weight of an external object, for examples a weight of a box resting on top of the container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus, Donnelly, and Bahar (USPN 10,189,626).

Regarding claim 6, Dixon, Dantus, and Donnelly disclose all the limitations of claim 3 on which this claim depends.
Dantus is silent to a lattice configuration.
In the same field of endeavor, Bahar teaches in at least figures 1 and 2 a liquid layer (108) for indicating an external force on a shipping package (102) (col. 6, line 31 through col. 7, line 20), the at least one liquid layer (108) includes a sealed bag that is composed of a plurality of sealing lattices (109), wherein each of the plurality of sealing lattices (109) includes liquid, and each of the plurality of sealing lattices (109) is separated from other ones of the plurality of sealing lattices (109) (see figure 2, col. 7, line 57 through col. 8, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure Dantus’ liquid layers as modified by Donnelly as a plurality of sealing lattices as taught by Bahar for the purpose of indicating with precision the area where the external forces have occurred.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus, Donnelly, and Bonebrake (US 2014/0127475).

Regarding claim 7, Dixon, Dantus, and Donnelly disclose all the limitations of claim 1 on which this claim depends.
Neither Dixon nor Dantus nor Donnelly disclose the specific type of core paper corrugation.
However, Bonebrake teaches that  A corrugated paper, B corrugated paper, C corrugated paper, and E corrugated paper are all common types of core paper (¶ [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make  Dixon’s box with A, B, C, or E corrugated paper because it is the best material for shipping packages (¶ [0026]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus, Donnelly and Wu et al. (USPN 5,575,418; “Wu”).

Regarding claim 8, Dixon, Dantus, and Donnelly disclose all the limitations of claim 1 on which this claim depends.
Dixon, Dantus, and Donnelly are silent to a protective film.
In the same field of endeavor, Wu teaches a packaging box wherein an inner side of the backing paper (6) is covered with a protective film (2) for separating the backing paper (6) and articles in the packaging box (col. 6, lines 30-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Wu’s protective film in Dixon’s modified box for the purpose of maintaining freshness when shipping perishable goods (col. 1, lines 10-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP 2021025367 to Masaaki et al. teaches a pressure sensor comprised of a plurality of liquids layers, each liquid layer having a different color and bearing strength however it is not available as prior art due to its filing date.
USPN 6742472 to Shigyo discloses  a pressure sensor comprised of a plurality of toner layers, each toner layer having a different color to form a compact pressure sensor that can indicate different pressures based on different colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863